DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim(s) 1 appears to be generic to the following disclosed patentably distinct species in each of the two categories subtitled below:

Travel Pillow Product
I. Figs. 1-7; 
II. Figs. 8-9; 
III. Figs. 10-12; 
IV. Figs. 13-18; 
V. Figs. 19-23; and 
VI. Fig. 24 

Travel Pillow Configurations or Method of Using
A. Fig. 25a 
B. Fig. 25b
C. Fig. 26a 
D. Fig. 26b 

F. Fig. 26d. 

The species listed in each category are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In particular, each of the species shows structural details that are unique from the structural details in each of the other species in the same category, which details would not be implemented simultaneously in any one of the species, and which details may be a basis for separate patentability.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, lines 7-9, “said connecting rods” (two occurrences) where the first occurrence lacks antecedent basis and both occurrences should likely be recited in the singular; 
Claim 1, lines 8 and 10, it is not clear relative to what the “predetermined angle” the first and second pillow bodies are to be locked;
Claim 5, line 7, “members” is confusing and should likely be  --member--  ;
Claim 16, lines 1-2, “wherein said outer surface is … human chest or human abdomen” improperly claims an unpatentable thing in the form of a human body, and should likely include the phrase that the pillow bodies are adapted to contact a human chest or a human abdomen;
Claim 18, line 4, “pad contacts” is confusing and also improperly positively claims the outer surface and should likely be  --pads are adapted to contact--  ; and 
Claims 2-4, 6, 13-15, 17, 19-21, and 23-24 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaouk (US 2015/0298589).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A travel pillow, comprising: 
a connecting rod (610b) having a first end and a second end; and 
a first pillow body and a second pillow body (620a), each of which has a frame (605) and a soft cushion (615) mounted on the frame, with one end of said frame being coupled to one of said first end (connected via joint 625b) and said second end of said connecting rod, 
wherein said first pillow body is configured to be rotated at said first end of said connecting rods and locked at a predetermined angle (by one of the mechanisms described in paragraph 0140), and said second pillow body is configured to be rotated at said second end of said connecting rods and locked at a predetermined angle (connected via joint 625a, and locked by one of the mechanisms described in paragraph 0140).

2. The travel pillow according to claim 1, wherein said soft cushion is one selected for a group consisting of an airbag cushion, a cotton cushion, a sponge cushion a memory foam cushion, and their combinations (paragraph 0138).

3. The travel pillow according to claim 1, wherein said soft cushion has a support surface having an inclined surface (as shown in Figure 8, inclined relative to the connecting rod and also capable of any of a range or inclinations based on the adjustability inherent in the connections 625a and 625b, as described in paragraph 0140).

13. The travel pillow according to claim 1, wherein said travel pillow has an unfolded state and a folded state, and at least one of said first pillow body and said second pillow body is separated from said connecting rod in said unfolded state and both of said first pillow body and said second pillow body are closed to said connecting rod in said folded state (as provided by the pivot connections 625a and 625b, and as made clear by the description of compactness in the folded state, as set forth in paragraph 0135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 4 and   is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaouk (US 2015/0298589) in view of Scrimshaw (US 2018/0132621).
Zaouk shows and discloses the details set forth in the rejections under 35 USC 102 above, including a soft cushion, but lacks the specifics of the soft cushion having an opening for accommodating a user’s face. 
On the other hand, Zaouk shows a similar support and includes a soft cushion having an opening for a user’s face.  
It would have been obvious to modify the soft cushion of Zaouk to include an opening, as taught by Scrimshaw because doing so would provide the benefit of enabling a user to rest is or her face in a straight forward direction and breathe through the opening.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
4. The travel pillow according to claim 1, wherein said soft cushion has an opening for accommodating a user's face or supporting a user’s neck (in accordance with the statement of obviousness above).

With regard to claims 5-6, Zaouk shows connections and describes them generally, but lacks the specifics of the connections having shafts and holes.

It would have been obvious to replace the connections of Zaouk with the pivotal connection taught by Scrimshaw because doing so would provide the benefits associates with ratchet mechanisms (such as one-way locking) or screw thread mechanisms (such as their simplicity). 
5. The travel pillow according to claim 1, further comprising a first locking member and a second locking member, wherein said first end and said second end of said connecting rod comprise a first shaft and a first shaft hole respectively (each of the locking mechanism taught by Scrimshaw and applied in the combination comprises a shaft and a shaft hole), said frame of said first pillow body comprises a second shaft hole through which said first shaft passes (each of the locking mechanisms taught by Scrimshaw and applied in the combination comprises a shaft and a shaft hole), said frame of said second pillow body comprises a second shaft which passes through said first shaft hole (each of the locking mechanisms taught by Scrimshaw and applied in the combination comprises a shaft and a shaft hole such that the shaft can be interpreted as belonging to the frame of the second pillow body), and said first locking member and said second locking members engage with said first shaft and said second shaft respectively (each of the locking mechanism taught by Scrimshaw and applied in the combination comprises a shaft and a shaft hole).



With regard to claims 14-21 and 23-24, it would have been obvious to replace the connections of Zaouk with the screw-thread mechanism taught by Scrimshaw for the benefit of simplicity noted above.  Also, beneficial to this type of pivot connection is that it can easily be taken apart, and such screw-thread mechanisms are inherently capable of such disassembly. 
14. The travel pillow according to claim 13, wherein said travel pillow provides a two-piece mode and a three-piece mode in said unfolded state (with regard to claims 14-21 and 23-24, it would have been obvious to replace the connections of Zaouk with the screw-thread mechanism taught by Scrimshaw for the benefit of simplicity noted above--also, beneficial to this type of pivot connection is that it can easily be taken apart, and such screw-thread mechanisms are inherently capable of such disassembly whether in the folded or the unfolded state),
in said two-piece mode, one of said first pillow body and said second pillow body is separated from said connecting rod, and the other of said first pillow body and said 
in said three-piece mode, both of said first pillow body and said second pillow body are separated from said connecting rod (the combination device is capable of this three-piece configuration).

15. The travel pillow according to claim 14, wherein in said unfolded mode, one of said first pillow body and said second pillow body contacts an outer surface (as described in each of the references, the pillow bodies are for contacting surfaces that may be considered outer surfaces).

16. The travel pillow according to claim 15, wherein said outer surface is a surface of an object, human chest or human abdomen (as described in each of the references, the pillow bodies are for contacting surfaces that may be considered outer surfaces, including human chests and human abdomens).

17. The travel pillow according to claim 16, further comprising a plurality of pads at said one end of said frame of said first pillow body and at said one end of said frame of said second pillow body, wherein said plurality of pad contacts said outer surface (where the respective pads 615 and 620 shown in Figure 8 of Scrimshaw contact outer surfaces, as described).



19. The travel pillow according to claim 18, further comprising a fastening means for fixing said travel pillow to an object or human body (fastening means comprising strap 13 and associated buckles shown in Figure 8 and described in paragraph 0030).


Claims 20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaouk (US 2015/0298589) and Scrimshaw (US 2018/0132621) as applied to claims 1-16 and 18 above, and further in view of Purpua (US 8528978).
Scrimshaw shows a single strap 13, and lacks a first strap and a second strap.  
On the other hand, Purpura has a similar support and shows the use of two straps in Figure 5 for an analogous function.  
It would have been obvious to replace the single strap of Scrimshaw with two pieces and a buckle intervening between the two pieces, as taught by Purpura because doing so would provide the benefit of an additional location for detachment and/or adjustment of the belts.
20. The travel pillow according to claim 19, wherein said fastening means comprises:

a first buckle between one end of said first belt and one end of said second belt and is configured to adjust a length of at least one of said first belt and said second belt (in accordance with the statement of obviousness, and where each of Scrimshaw and Purpura (Purpura column 4, lines 63-67) discloses that the belts are adjustably attached to the supports).

21. a travel pillow according to claim 20, further comprising:
a second buckle between the other end of said first belt and said connecting rod (second and third buckles per the disclosure in paragraphs 0030, 0093, and 0095 of Scrimshaw); and
a third buckle between the other end of said second belt and said connecting rod (second and third buckles per the disclosure in paragraphs 0030, 0093, and 0095 of Scrimshaw).

Claim 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaouk (US 2015/0298589), Scrimshaw (US 2018/0132621), and Purpua (US 8528978), as applied to claim 20 above, and further in view of Morphew (US 2007/0052274).
Scrimshaw discloses that the strap 13 is attached to the supports by buckles, but lacks showing or disclosing how the buckles are attached to the supports.  

It would have been obvious to provide the belt loop connections of the buckles of Scrimshaw, as taught by Morphew because doing so provides a flexible yet sturdy connection of the buckles for attachment to a strap.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
23. The travel pillow according to claim 20, further comprising a plurality of belt loops, wherein said plurality of belt loops are located on a side surface of said soft cushion (in accordance with the statement of obviousness above, where the side surface is interpreted as the entire periphery of the soft cushion).

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636